Citation Nr: 0409545	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to May 28, 1999 for the 
grant of service connection and award of a 100 percent schedular 
rating for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to November 1945.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran was granted service connection and a 30 percent rating 
for post-traumatic stress disorder by rating action in April 2001.  
The 30 percent rating was made effective from May 28, 1999.  The 
veteran disagreed with the 30 percent rating assigned.

By rating action in June 2002, the RO granted the veteran an 
increased rating of 70 percent for post-traumatic stress disorder, 
effective from May 28, 1999, and an increased rating of 100 
percent effective from May 15, 2002.  The veteran disagreed with 
this decision, asserting that he was entitled to a 100 percent 
rating for his post-traumatic stress disorder from May 1999.

In the September 2002 rating decision now on appeal, the RO 
granted the veteran a 100 percent schedular rating for post-
traumatic stress disorder effective from May 28, 1999.  The 
veteran now asserts that he is entitled to the 100 percent rating 
effective from his discharge from service in November 1945.

This appeal has been advanced on the Board's docket in accordance 
with 38 C.F.R. § 20.900(c).  

The Board has recharacterized the issue on appeal as shown on the 
title page in order to more accurately reflect the veteran's 
contentions.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The new law 
eliminates the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist claimants in 
the development of their claims.  First, VA has a duty to notify 
the appellant and his/her representative, if represented, of all 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also redefines the 
obligations of VA with respect to its duty to assist a claimant in 
the development of a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans Claims 
have mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio, supra.  In this case, the 
appellant has not received notice of the information and evidence 
necessary to substantiate his claim or notice that he should 
provide any evidence in his possession that pertains to the claim.  
The Board notes that the veteran's representative asserted in a 
March 2004 informal hearing presentation that the provisions of 
the VCAA had not been met and requested that the veteran's claim 
be remanded in order that these provisions could be met.  The 
Board further notes that while a VCAA letter was sent to the 
veteran in August 2003, this letter provided the veteran with 
notice of the requirements for entitlement to service connection, 
and not the criteria for an earlier effective date.  Accordingly, 
the provisions of the VCAA have not been met and a remand is 
required in order for the veteran to be provided such information.

Additionally, in the March 2004 informal hearing presentation, the 
veteran's representative pointed out that in a December 1945 final 
decision the RO denied the veteran's claim for entitlement to 
service connection for nervousness.  The representative went on to 
state that it was contended (by the RO) that such a condition was 
not documented in the service medical records, yet nervousness was 
indicated on the veteran's separation physical examination.  The 
Board interprets this to be a claim that there was clear and 
unmistakable error (CUE) in the December 1945 rating decision 
which denied entitlement to service connection for nervousness.  
Since the veteran's claim for an effective date prior to May 28, 
1999 for the grant of service connection and assignment of a 100 
percent schedular rating for post-traumatic stress disorder is 
intertwined with the claim that there was CUE in the December 1945 
rating decision, the RO must adjudicate the claim that there was 
CUE in the December 1945 rating decision prior to Board review of 
the veteran's current claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This should include informing 
the appellant of the information and evidence necessary to 
substantiate his claim; which evidence will be retrieved by VA; 
which evidence, if any, he is expected to obtain and submit; and 
that he should provide any evidence in his possession that 
pertains to the claim.  

2.  When the above action have been accomplished, the RO must 
readjudicate the issue on appeal, to include whether there was CUE 
in the December 1945 rating decision denying entitlement to 
service connection for nervousness.  If the benefit sought on 
appeal is not granted to the veteran's satisfaction or if a timely 
notice of disagreement is received with respect to any other 
matter, the veteran and his representative should be provided a 
supplemental statement of the case on all issues in appellate 
status and be afforded the appropriate opportunity to respond.  
The supplemental statement of the case should include a review of 
all pertinent laws and regulations. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

